 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 ANTHONY LEGGIERE,                                     Case No.: 2:19-cv-00843-APG-DJA

 4         Plaintiff                                 Order Denying Motion to Reopen as Moot

 5 v.                                                                [ECF No. 29]

 6 ABS FACILITY SERVICES INC.,

 7         Defendant

 8        In light of the parties’ notice of settlement (ECF No. 32), defendant ABS Facility

 9 Services Inc.’s motion to set aside default judgment (ECF No. 29) is DENIED as moot.

10        DATED this 21st day of January, 2020.

11

12
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
